Title: To James Madison from Charles Kinsey, 19 October 1815
From: Kinsey, Charles
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Paterson
                            Octr. 19th 1815
                        
                    
                    To you as the head and organ of our most happy Government, we the manufacturers of Cotton in the town of Paterson New Jersey most respectfully address ourselves and invite to a perusal of the enclos’d Petition which we are about to present to the honorable the Congress at their next Session. The enormous and unbounded importations of foreign cotton fabrics threaten destruction to our infant establishments. Unless the next Congress interpose some seasonable relief it is believed their ruin is inevitable. We address you with more confidence on the subject of our present awful situation well remembering your early paternal care in your Message to both houses of Congress on the conclusion of the late Peace with Great Britain but which unfortunately for us was too late in the Session already protracted for the Committee to make any report thereon. We now crave a renewal of that paternal care which you are always wont to extend over the whole great family, in recommending on the opening of Congress such salutary measures as will save from ruin so much property and preserve the means of so much useful industry, and any interest you may feel for our branch of your great national family by using your personal influence in your social interviews with the several members of Congress will be ever gratefully remembered. It is respectfully suggested that if the Committee of Commerce and Manufactures could be made two distinct standing

Committees, now that it is believed that there is as much real capital vested in Manufactures as in Commerce, it might be that both branches might more beneficially be attended to. With all due diffidence we would offer you the reasons contained in our petition if any other were necessary to convince a mind already enlightened, though the manner you did us with others the honor to mention us in your message last Spring gave us the strongest proof you did not want the aid of any thing we could say on the subject; that you had in advance reflected on our useful though perilous situation. We do not pretend to give you the precise though enormous amount of Capital thus hazardously placed, believing the departments are or will be in possession of more accurate Knowledge on the subject than we can pretend to give; it is however agreed by all that a vast capital has been expended and the proprietors believed that the Government saw their progress with that pleasure that seemed to presage that they should be fostered and protected and not abandoned as a profligate does his illegetimate child; the Patriotic manufacturers of America are legetimate children and have a natural and strong claim on their Government for protection in their present infant state, independent of the sound policy that would dictate the measure. We however take the liberty to annex a statement of the business of this town. To save from ruin those useful and important cotton establishments it is thought necessary to prohibit or virtually so all coarse Cotton goods made beyond the Cape of Good Hope; all Europe has from time to time legislated against them, England possessing most of the countries from whence they are furnished will not admit a single yard for home use and now that nearly all Europe and their Colonies are closed against them we are likely to be inundated with those goods which must produce the entire ruin of our own establishments; and to ensure our success and public utility a specific duty on all plain cotton cloths something like 16/100 ⅌ square yard on what shall have cost 20/100 and under. As regards the coarser description of East India cotton goods there is very little difference either in their quality or price. The principal difference consists in their measurement which causes the apparent difference in the price, for upon reducing the various kinds of goods contained in three cargoes purchased in Calcutta to the square yard we find they do not vary more than five cents ⅌ square yard in the prime cost; the wretched qualities averaging about ten cents and the less miserable qualities about fifteen cents ⅌ square yard. They are of a very flimsey and loose texture when taken from the loom and then filled up and dress’d with a paste made from Rice which gives them a fair appearance. They are besides made of Cotton of foreign growth of the worst quality. It would therefore appear that a specific duty of sixteen cents ⅌ square yard upon all India Goods costing twenty cents and under would operate advantageously to the Revenue, Country, manufacturer, and Consumer. To

the Revenue because of its increase of Duty; to the Country because those goods are made of Cotton of a foreign growth of the poorest quality which otherwise would be requ[i]red from the produce of our own soil, independant of its being a trade very prejudicial to the interests of the country by its continued drain of our Specie; to the manufacturer and consumer because the duty would prevent the influx of those flimsey goods which are a mere deception on the public and would enable only such coarser goods to be imported as could fairly compet[e] with our own in quality. The finer description of muslins which are made in India are avowedly superior to any other and a duty of eighty ⅌ cent on all those muslins costing upwards of twenty cents might be safely collected. Such a duty will leave us a market for our own domestic coarser goods and the finer would be easily born by the richer part of the community. We humbly request you will take into your consideration all the above circumstances and in your wisdom recommend to both houses of Congress on the opening of the next Session such measures for the general good as may grow out of the mature reflections of your patriotic and enlightend mind. Accept Sir the assurances of our greatest regard. We are very respectfully Your Obt. Serts.
                    
                        Chas. Kinsey, Preset.For the ManufacturingAssociation of New Jersey
                    
                